14 So. 3d 248 (2009)
William M. ROBINSON, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-0859.
District Court of Appeal of Florida, First District.
May 19, 2009.
William M. Robinson, pro se, Petitioner.
Bill McCollum, Attorney General, and Bryan Jordan, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and William M. Robinson is hereby afforded a belated appeal from judgment and sentence in Duval County Circuit Court case number 2008-CF-3367. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court with directions that it be treated as the *249 notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). The circuit court is directed to appoint counsel to represent petitioner in the appeal if he qualifies for such an appointment.
PETITION GRANTED.
BENTON, LEWIS, and CLARK, JJ., concur.